Citation Nr: 0306813	
Decision Date: 04/09/03    Archive Date: 04/14/03	

DOCKET NO.  01-05 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.   

2.  Entitlement to an increased evaluation for tinnitus, 
currently evaluated at 10 percent.   

3.  Entitlement to a compensable evaluation for left ear 
hearing loss.  


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
that denied the benefits sought on appeal.  The veteran, who 
had active service from November 1992 to August 1996, 
appealed that decision to the BVA, and the case was referred 
to the Board for appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran is not currently shown to have right ear 
hearing loss by VA standards.  

3.  The veteran is in receipt of the maximum schedular 
evaluation for tinnitus, and this disability is not shown to 
present an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards.  

4.  The veteran is not deaf in his right ear and his left ear 
manifests Level I hearing.  



CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).  

2.  The criteria for an evaluation in excess of 10 percent 
for tinnitus have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.87, 
Diagnostic Code 6260 (2002).  

3.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1-4.14, 4.85-
4.87, Diagnostic Code 6100 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision and the Statement of the Case issued in connection 
with the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claims were denied.  In addition, a February 2001 
letter from the RO to the veteran specifically notified the 
veteran of the provisions of the VCAA, including the division 
of responsibilities between the VA and the veteran in 
obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file and private medical records were submitted by the 
veteran.  In addition, the veteran has been afforded VA 
examinations in connection with his claims, including one 
requested by the Board.  The veteran and his wife presented 
testimony at a hearing before the Board in December 2001.  
Lastly, the veteran and his representative have not made the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide the veteran's claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the record is complete 
and the case is ready for appellate review.  


Background and Evidence

The veteran's service medical records contain evidence of 
right ear hearing loss during service.  A Report of Medical 
Examination performed in April 1992 in connection with the 
veteran's entrance into service showed the veteran had a 
35-decibel loss at 6,000 hertz in the right ear.  A Report of 
Medical Examination performed in June 1996 in connection with 
the veteran's separation from service showed the veteran had 
a 50-decibel loss at 6,000 hertz.  The veteran was diagnosed 
as having a high frequency sensorineural hearing loss with 
the left greater than the right.  

A VA ear disease examination performed in September 1996 
concluded with a diagnosis of bilateral neurosensory hearing 
loss and constant tinnitus over the past 3 to 4 years.  

On the VA audiological evaluation in September 1996, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
15
25
LEFT
10
15
20
45
79

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 98 percent in the left ear.  
The summary following the examination was of a severe high 
frequency sensorineural hearing loss in both ears with 
excellent speech recognition in both ears.  

A preemployment audiological evaluation performed in November 
1998 shows the decibel loss for the right ear at frequencies 
of 500, 1,000, 2,000, 3,000 and 4,000 hertz was no greater 
than 10 decibels.  An employment audiological evaluation 
performed in February 2000 showed the decibel loss at those 
frequencies was no greater than 20 decibels.  

On the VA audiological evaluation in May 2000, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
20
LEFT
X
10
20
45
70

The average four-frequency decibel loss for the left ear was 
36.25 decibels.  Speech audiometry revealed speech 
recognition ability of 100 percent in the right ear and of 
100 in the left ear.  The results indicated normal hearing 
through 4,000 on the right with a severe sensorineural 
hearing loss at 6,000 through 8,000 hertz.  

On the employment audiological evaluation in December 2000, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
50
55
55
70
LEFT
X
5
20
45
65

The threshold averages at 2,000, 3,000 and 4,000 hertz were 
45 decibels on the left and 60 decibels on the right.  

On the employment audiological evaluation in January 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
20
LEFT
X
10
25
45
65

The decibel loss in the right ear at 6,000 was 55 and 65 at 
8,000 hertz.  The threshold averages for frequencies of 
2,000, 3,000 and 4,000 hertz was 45 decibels on the left and 
13 decibels on the right.  

A report of a private audiological examination performed in 
March 2001 showed the veteran had a bilateral sensory hearing 
loss in the mild to severe range between 2,000 to 8,000 on 
the left and in the moderate to severe range between 6,000 to 
8,000 hertz on the right.  Speech discrimination at 60 
decibels on the left and 50 decibels on the right was 
96 percent.  A report of a private audiological examination 
performed in June 2001 showed similar findings as the March 
2001 examination with speech discrimination reported to be 
100 percent.  

On the employment audiological evaluation in October 2001, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
15
20
LEFT
X
15
20
50
65

The threshold averages at frequencies of 2,000, 3,000 and 
4,000 hertz were 45 decibels on the left and 15 decibels on 
the right.  

The veteran and his wife presented testimony at a BVA 
videoconference hearing in December 2001.  At that hearing 
the veteran offered testimony concerning his noise exposure 
during service and the fact that he had no hearing protection 
whatsoever.  The veteran and his wife also offered testimony 
concerning his hearing following his separation from service, 
and the veteran offered testimony concerning how his hearing 
loss and tinnitus had affected his employment.  Testimony was 
also presented concerning the treatment and evaluations the 
veteran had undergone since his separation from service.  

On the authorized audiological evaluation in September 2002, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10
10
20
LEFT
X
15
20
45
70

The four-frequency average for the left ear was 37.5 
decibels.  Speech audiometry revealed speech recognition 
ability of 100 percent in the right ear and of 96 percent in 
the left ear.  The examiner indicated that the results 
reflected normal hearing on the right through 4,000 hertz, 
but that there was a severe sensorineural hearing loss from 
6,000 to 8,000 hertz.  It was noted that the left ear 
demonstrated normal hearing through 2,000 hertz with a 
moderate to severe hearing loss from 3,000 to 4,000 hertz.  

The examiner reported that the veteran's claims file had been 
reviewed, with particular attention to service medical 
records.  With respect to the right ear, the examiner 
indicated that the right ear at the time of enlistment showed 
a mild hearing loss at 6,000 hertz with normal hearing 
through 4,000 hertz and on the examination performed in 
January 1996 the examiner indicated that the veteran had 
normal hearing through 4,000 hertz but that the hearing at 
6,000 hertz had dropped from mild to moderate.  The examiner 
offered an opinion that the hazardous noise the veteran was 
exposed to while in service exacerbated and worsened the 
already existing hearing loss.  It was noted that the veteran 
had some degree of hearing loss upon enlistment, but that at 
the time of his discharge the hearing loss had decreased even 
further.  

A BVA decision dated in May 2002 reflects that the Board had 
determined that new and material evidence had been submitted 
to reopen the November 1996 decision which had denied 
entitlement to service connection for right ear hearing loss.  
The Board then undertook additional development with respect 
to the claims for service connection for right ear hearing 
loss, and increased evaluations for tinnitus and left ear 
hearing loss.  


Law and Analysis

The veteran contends that service connection should be 
granted for his right ear hearing loss and that higher 
evaluations are warranted for his service-connected tinnitus 
and left ear hearing loss.  He notes that he had hearing loss 
in both ears upon his release from service and that his 
hearing loss and tinnitus affects his everyday life.  He also 
notes that he is a correctional officer at a Federal prison 
and that his tinnitus and hearing loss affect his duties.  He 
notes that he has a hard time carrying on conversation and 
communicating at home and at work.  


1. Right Ear Hearing Loss

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service.  38 C.F.R. § 3.303(b).  

With respect to hearing loss disability, the VA has defined 
what constitutes a hearing loss disability.  For purposes of 
laws administered by the VA, impaired hearing will be 
considered to be a disability when the auditory thresholds in 
any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies, 500, 1,000, 
2,000, 3,000 or 4,000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC test 
are less than 94 percent.  38 C.F.R. § 3.385.  

Based on this record, it is clear that the veteran has high 
frequency sensorineural hearing loss of the right ear.  
However, it is equally clear that he does not have a hearing 
loss disability as defined by the VA.  In this regard, with 
the exception of the December 2000 employment audiological 
examination, private and VA audiological examinations have 
consistently shown that the auditory thresholds for the 
frequencies 500, 1,000, 2,000, 3,000 and 4,000 were no 
greater than 25 decibels and that speech recognition scores 
were no worse than 94 percent.  As such, while the veteran 
clearly has high frequency sensorineural hearing loss in his 
right ear, which the examiner who performed the September 
2002 VA examination clearly indicated was related to service, 
the veteran does not satisfy the regulatory criteria of 
38 C.F.R. § 3.385 for a hearing loss disability.  

While the December 2000 employment audiological examination 
would appear to indicate that the veteran does meet the 
criteria of 38 C.F.R. § 3.385, the Board would observe that 
all other audiological examinations, including those 
performed following those test results, show that the veteran 
does not have hearing loss to the degree reported on the 
December 2000 examination.  In this regard, the veteran 
underwent additional audiological examinations on five 
additional occasions following the December 2000 examination 
and all indicated that the veteran's right ear hearing loss 
did not satisfy the criteria under 38 C.F.R. § 3.385.  Thus, 
the Board finds that the December 2000 examination likely 
represents an anomaly, but in any event the preponderance of 
the evidence is against the claim for service connection for 
right ear hearing loss.  Simply put, the overwhelming weight 
of the evidence demonstrates that the veteran does not have a 
hearing loss disability which satisfies the requirements of 
38 C.F.R. § 3.385.  Therefore, service connection for right 
ear hearing loss is not warranted under the governing legal 
criteria.  

2. Tinnitus

The veteran's tinnitus is currently evaluated under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  Under that Diagnostic Code a 
10 percent evaluation, the currently assigned evaluation, 
represents the maximum schedular criteria for that 
disability.  

Nevertheless, consideration must be given to assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1).  
Under that regulation, an extraschedular evaluation may be 
assigned in exceptional cases where the schedular evaluations 
are found to be inadequate.  The governing norm in such cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The veteran's tinnitus has not required any periods of 
hospitalization, nor does the veteran contend that his 
tinnitus has required any hospitalizations.  In fact, the 
veteran has indicated that he has been informed that no 
treatment is available for his tinnitus.  The veteran has 
indicated that his tinnitus interferes with his employment as 
a correction officer.  However, the Board finds that this 
interference does not rise to the level of marked 
interference such that an extraschedular evaluation is 
warranted.  In this regard, the schedule for rating 
disabilities specifically provides for an evaluation for 
tinnitus of 10 percent and such an evaluation "represents as 
far as can be practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civilian 
occupations."  38 C.F.R. § 4.1.  

Significantly, with respect to an extraschedular evaluation, 
the veteran has undergone regular audiological examinations 
at his place of employment, and this disability has 
apparently not been deemed to cause any interference with the 
veteran's work duties, let alone marked interference with 
employment.  Accordingly, the Board finds that the 
requirements for an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  

3. Left Ear Hearing Loss

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities and the criteria for specific ratings.  
If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
evaluation determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.   Francisco v. Brown, 
7 Vet. App. 55 (1994).  

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of 
unilateral hearing loss range from noncompensable to 10 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by pure tone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity Levels, designated 
from Level I for essentially normal hearing acuity through 
Level XI for profound deafness.  In situations where service 
connection has been granted only for hearing loss involving 
one ear, and the veteran does not have total deafness in both 
ears, the hearing acuity of the nonservice-connected ear is 
considered to be normal.  38 U.S.C.A. § 1160(a)(3); 38 C.F.R. 
§§ 3.383(a)(3), 4.14, 4.87(f).  In such situations, a maximum 
10 percent evaluation is assignable for hearing loss when the 
service-connected ear is at Levels X or XI.  38 C.F.R. 
§ 4.85, Diagnostic Code 6100.  

The Board acknowledges that Congress recently amended 38 
U.S.C.A. § 1160.  Under the version in effect when the 
veteran began his appeal where a veteran has suffered total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability not the result of the 
veteran's own willful misconduct the VA shall assign and pay 
to the veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service-
connected disability.  Under the amended version where a 
veteran suffered deafness compensable to a degree of 10 
percent or more in one ear as a result of service-connected 
disability and deafness in the other ear as a result of 
nonservice-connected disability not the result of the 
veteran's own willful misconduct, the VA shall assign and pay 
to the veteran the applicable rate of compensation as if the 
combination of disabilities were the result of service-
connected disability.  See Veterans Benefit Act of 2002, Pub. 
L. No. 107-330, 116 Stat. 2820 (Dec. 6, 2002) (to be codified 
as amended at 38 U.S.C.A. § 1160(1)(a)(3)).  However, neither 
version of this statute has bearing on the veteran's claim 
because, the veteran's service-connected left ear is not 
totally deaf, or as will be explained below, compensable to a 
degree of 10 percent or more.  

VA audiological evaluations are conducted using a controlled 
speech discrimination test together with the results of pure 
tone audiometry tests.  The vertical line in Table VI (in 
8 C.F.R. § 4.85) represents nine categories of the percentage 
of discrimination based on controlled speech discrimination 
tests.  The horizontal column in Table VI represents nine 
categories of decibel loss based on pure tone audiometry 
testing.  The numeric designation of impaired hearing (Levels 
I through XI) is determined for each ear by intersecting the 
vertical row appropriate for the percentage of discrimination 
and the horizontal column appropriate to the pure tone 
decibel loss.  The percentage evaluation is found from Table 
VI (in 38 C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
for the numeric designation for the level for the ear having 
the poorer hearing acuity.  For example, if the better ear 
has a numeric designation of Level "V" and the poorer ear 
has a numeric designation of Level "VII" the percentage 
evaluation is 30 percent.  However, as previously indicated, 
when only one ear is service connected, unless the 
nonservice-connected ear is totally deaf, the nonservice-
connected ear is considered to be Level I.  

Regulations also provide that in cases of exceptional hearing 
loss, i.e., when the pure tone threshold at each of the four 
specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  38 C.F.R. 
§ 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further 
provide that when the pure tone threshold is 30 decibels or 
less at 1,000 hertz and 70 decibels or more at 2,000, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
VIa, whichever results in the higher numeral.  That numeral 
will then be evaluated to the next higher Roman numeral.  

With respect to the evidence of record, the employment 
audiological examinations are insufficient to evaluate the 
severity of the veteran's disability because they contain no 
speech discrimination tests.  Of the remaining examinations, 
the VA examinations performed in May 2000 and September 2002 
and the private audiological examinations performed in March 
and June 2001, all of these examinations reflect that the 
veteran has Level I hearing in his left ear.  The May 2000 VA 
examination indicated that the veteran had an average decibel 
loss of 36.25 decibels with speech recognition scores of 100 
percent.  This corresponds to Level I hearing in Table VI, 
thereby warranting the currently assigned noncompensable 
evaluation.  Similarly, the September 2002 VA examination 
reflects that the veteran had an average decibel loss in his 
left ear of 37.5 decibels with 96 percent speech 
discrimination, also corresponding to Level I hearing at a 
noncompensable evaluation.  

As for the private medical evidence, while these numbers were 
not set forth, the Board has endeavored to identify pertinent 
information from the two audiological evaluations.  The March 
2001 examination appears to reflect an average decibel loss 
of 36.25 decibels with speech discrimination of 96 percent, 
while the June 2001 examination appears to reflect a 41.25- 
decibel loss with 100 percent speech discrimination.  These 
findings correlate into Level I hearing and a noncompensable 
evaluation.  Therefore, a compensable evaluation for the 
veteran's left ear hearing loss is not warranted under 
38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Board has also considered a higher evaluation under 
38 C.F.R. § 4.86, but finds that a higher evaluation is not 
warranted because the veteran does not have pure tone 
thresholds of 55 decibels or more at frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz or a pure tone threshold of 30 
decibels or less at 1,000 hertz and 70 decibels or more at 
2,000 hertz on any of the examinations submitted for 
consideration.  Therefore, the Board concludes that the 
current noncompensable evaluation is appropriate and there is 
no basis for awarding a compensable evaluation at this time.  

In reaching this decision, the potential application of 
various provisions of Title, Code of Federal Regulations have 
been considered whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veterans Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no assertion or showing 
that the veteran's left ear hearing loss has necessitated 
frequent periods of hospitalization, nor has the veteran 
contended that his left ear hearing loss has required such 
treatment.  Although the veteran has suggested that his left 
ear hearing loss has caused marked interference with 
employment, as noted above, the veteran's employer has 
regularly tested the veteran's hearing and apparently found 
him fit for continued employment.  As such, there is no 
evidence that the veteran's left ear hearing loss has caused 
marked interference with employment or otherwise rendered 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the requirements for an extraschedular evaluation under 
the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).  

Conclusion

Lastly, in reaching these decisions, the Board is cognizant 
of the "benefit of the doubt" rule reflected in 38 
U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102, 4.3.  However, the 
Board finds that the weight of the evidence is against the 
veteran's claims for service connection and for increased 
evaluations for his service-connected disabilities.  As such, 
this case does not present an approximate balance of positive 
and negative evidence for application of the benefit of the 
doubt doctrine.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for right ear hearing loss is denied.  

An evaluation in excess of 10 percent for tinnitus is denied.  

A compensable evaluation for left ear hearing loss is denied.  



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

